The petitioner, presently a student at Syracuse University College of Law, has requested the Committee on Character and Fitness in the Second Judicial Department to make a preliminary determination of his character and fitness for admission to the Bar. Such determination is sought by reason of a specified incident in the petitioner’s personal history. The Character Committee has investigated petitioner and has declared that in its opinion the incident in question would not be a bar to his admission to the Bar. We find that, in and of itself, the incident would not adversely affect petitioner’s character and fitness for admission to the Bar and would not preclude such admission. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.